Citation Nr: 0619786	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  04-07 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a back disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1968 to July 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In May 2006, the 
veteran appeared at a videoconference hearing before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of RO initial consideration of such evidence.  

The question of whether new and material evidence has been 
received to reopen the claim of service connection for a back 
disorder must be addressed in the first instance by the Board 
because the issue goes to the Board's jurisdiction to reach 
the underlying claim and adjudicate it on a de novo basis.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), 
aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  

A February 2004 statement from the veteran raises the issue 
of service connection for a psychiatric disability.  This 
issue is referred to the RO for appropriate action.

The matter of entitlement to service connection for a back 
disability based on a de novo review is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if any action on his part 
is required.


FINDINGS OF FACT

1. An unappealed rating decision in August 1971 denied 
service connection for a back disability because there was no 
evidence the veteran received treatment in service for a back 
disability or had a current diagnosis of such disability.

2. Evidence received since the August 1971 rating decision 
tends to show the veteran has a back disability, relates to 
an unestablished fact necessary to substantiate the claim 
seeking service connection for a back disability, and raises 
a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the August 1971 rating decision is 
new and material and the claim of service connection for a 
back disability may be reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Inasmuch as the determination below constitutes a full grant 
of that portion of the claim that is being addressed, there 
is no reason to belabor the impact of the VCAA on this 
matter, as any error in notice timing and content is 
harmless.  Regardless, April 2003 and April 2004 letters 
instructed the veteran that since his claim for a back 
disability had been subject to a previous final denial, in 
order for him to reopen his claim, he needed to submit new 
and material evidence; these letters also explained what kind 
of evidence would be considered new and material.  Kent v 
Nicholson, No. 04-181 (U.S. Vet. App. Mar. 2006).




B.	Factual Background, Legal Criteria, and Analysis

Upon discharge from service in July 1971, the veteran filed 
for service connection for strained muscles in the neck and 
back.  In an August 1971 rating decision, the RO denied 
service connection, essentially finding that service medical 
records (SMRs) did not show the veteran was treated for or 
had the claimed disability.  He was properly notified of that 
decision and of his appellate rights, and he did not appeal 
it.  Accordingly, it is final.  38 U.S.C.A. § 7105.  
Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claim to 
reopen was filed after that date (in March 2003), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.  When determining whether the 
claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of record at the time of the August 1971 rating 
decision included SMRs from February 1971 to July 1971 that 
were negative for complaints, findings, treatment, or 
diagnosis relating to a back disability.  Upon entrance and 
separation examinations, the veteran's spine was noted as 
normal.

Evidence added to the record since August 1971 includes VA 
treatment records from September 1999 to August 2003 and 
private treatment records from April 1989 to May 2000.  These 
records contain diagnoses of multiple level degenerative disc 
disease and degenerative joint disease, especially at C6-7; 
mild to moderate central spinal stenosis at C6-7; cervical 
radiculopathy on the left side at C5-6 and C6-7; cervical 
spondylosis; superior endplate compressions at L1-3 that have 
chronic appearance; and chronic sciatica secondary to lumbar 
disc disease. 

SMRs from Fort Sill, Oklahoma show the veteran was in a car 
accident in August 1969 and was treated for neck and back 
pain.

At the May 2006 hearing, the veteran testified that he was in 
two helicopter crashes while serving in Vietnam and was 
treated at the Army Hospital in Qui Nhon for back injuries 
after these incidents.  The alleged incidents and treatment 
occurred in approximately October or November 1970 and 
January 1971.
At the time of the August 1971 rating decision, the evidence 
did not indicate the veteran had received treatment for back 
or neck pain in service and did not show that he had a 
current diagnosis for a back disability.  The evidence 
received since August 1971 is new in that it was not 
previously of record.  It also shows the veteran currently 
suffers from low back and cervical spine disabilities and 
that he was in a car accident during service and was treated 
for back and neck pain at that time.  Thus, it raises at 
least a possibility that the current low back and cervical 
spine disabilities may be related to service.  It is material 
in that it specifically relates to an unestablished fact 
necessary to substantiate the claim for service connection 
and also raises a reasonable possibility of substantiating 
the claim.  Since the evidence is both new and material, the  
claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for a back 
disability is granted.


REMAND

As noted above, the evidence of record establishes that the 
veteran was involved in a car accident while in service and 
that he has current low back and cervical spine problems.  
The veteran also alleges he was in combat in Vietnam and that 
he was involved in two helicopter crashes and treated for 
back injuries after both incidents.  The National Personnel 
Records Center (NPRC) attempted to find inpatient clinical 
records from the Army Hospital at Qui Nhon during 1970 and 
1971, but concluded the records were unavailable.  However, 
it does not appear an alternate source search has been 
completed to obtain these records.  The veteran has narrowed 
down the dates of the crashes and his subsequent treatment to 
either October or November of 1970 and approximately January 
1971.

The veteran's DD Form-214 indicates his awards included a 
Vietnam Service Medal, an Army Commendation Medal, an Air 
Medal, and an Air Crewman Badge.  These medals do not 
conclusively establish combat; however, if combat is shown, 
the veteran would be entitled to the relaxed evidentiary 
requirements provided by 38 U.S.C.A. § 1154(b).  
Consequently, further development must be completed to 
determine whether the veteran had combat service.

While the veteran has submitted private treatment records 
from the Nirenstein Chiropractic Clinic and the Tabor City 
Family Medicine Center, it does not appear all records from 
these sources have been obtained.  Additionally, the veteran 
has stated that in 1983 he received treatment for back 
problems at the Kirkland Correctional Institute.  While the 
RO sent a letter in April 2003 requesting these records, the 
Correctional Institute did not respond, so these records have 
not been secured.  Another request for the records is 
necessary.

The etiology of the veteran's current low back and cervical 
spine disabilities is unclear.  While he alleges his in-
service injuries are the source of his current disability, 
the record also contains evidence of several post-service 
back injuries, including those sustained during a motor 
vehicle accident in 1999.  The record does not contain a 
medical opinion indicating the likelihood that his current 
back problems are related to his military service (i.e. a 
nexus opinion).  Under 38 C.F.R. § 3.159(c)(4), a VA medical 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there are current medical 
diagnoses of low back and cervical spine disabilities and 
evidence of treatment for back and neck pain in service, but 
there is insufficient evidence to determine whether any of 
the veteran's current low back or cervical spine disabilities 
is related to his service.  Consequently, a VA examination to 
obtain a medical opinion is indicated.

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but was not 
notified of the criteria for establishing a disability rating 
or effective dates of awards.  Since the case is being 
remanded anyway, the RO will have the opportunity to correct 
the notice deficiencies.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide the veteran notice 
regarding the rating of back disabilities 
and effective date of any award as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 490-91 
(2006).

2.  The RO should secure the veteran's 
service personnel records, and determine 
whether he served in combat.  The RO 
should also arrange for an exhaustive 
alternate source search for additional 
SMRs (specifically the records of any 
treatment he received at the Army Hospital 
in Qui Nhon, Vietnam in October/November 
1970 and January 1971.  If any records are 
not obtained, the scope of the search must 
be documented for the record.

3.  The RO should ask the veteran to 
identify all sources of treatment or 
evaluation he has received for his low 
back and cervical spine disabilities since 
service and to provide any necessary 
releases for records of such treatment or 
evaluation.  Of particular interest are 
any records from Kirkland Correctional 
Institute, Nirenstein Chiropractic Clinic, 
and the Tabor City Family Medicine Center.  
The RO should obtain complete records of 
all such treatment and evaluations from 
all sources identified by the veteran.  
The RO should also obtain all VA treatment 
records that are not already of record.  
If any such records are not obtained, the 
veteran should be advised of the fact, and 
that ultimately it is his responsibility 
to secure this evidence.

4.  The RO should then arrange for a VA 
orthopedic examination to determine the 
nature and likely etiology of the 
veteran's current low back and cervical 
spine disabilities.  The examiner must 
review the veteran's claims file in 
conjunction with the examination.  The 
examiner should specify the diagnoses for 
any current low back or cervical spine 
disabilities, and opine whether any 
diagnosed disability is at least as likely 
as not related to a back injury in 
service.  Specifically, the examiner 
should note the veteran's accounts of 
injuries in service, any treatment records 
for such injuries, as well as any 
treatment records of post-service 
intercurrent injuries.  The examiner 
should explain the rationale for all 
opinions given.

5.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


